Sharon D. Mitchell, Attorney at Law SD Mitchell & Associates, PLC 829 Harcourt Rd. ∙ Grosse Pointe Park, Michigan 48230 57492 Onaga Trail ∙ Yucca Valley, California 92284 (248) 515-6035 (Telephone) ∙ (248) 751-6030 (Facsimile) ∙ sharondmac2013@gmail.com 15December2015 Mr. Ruairi Regan Mr. David Link Division of Corporation Finance United States Securities and Exchange Commission Mail Stop 3561 Washington, D.C. 20549 Re:Vet Online Supply, Inc. Registration Statement on Form S-1/A Filed December 1, 2015 File No. 333-207001 Dear Mr. Regan: We are in receipt of your correspondence dated December 9, 2015, and on behalf of Mr. Edward Aruda, President of Vet Online Supply, Inc., I would like to take this opportunity to respond to your comments in said correspondence and with regard to the above-referenced Form S-1 Registration Statement for Vet Online Supply, Inc. Certain Relationships and Related Transactions, page 38 1. We reissue prior comment 6 in part.Please revise to indicate the amounts paid to Kensington Marketing for its consulting services to the company. Response:Kensington Marketing has not received any compensation for the consulting services provided to the Company, nor are there any current plans for Kensington Marketing to receive any compensation for its consulting services to the Company. The Promissory Note Kensington Marketing entered into with the Company is compensation for the money it has paid on behalf of the Company only. Exhibits 2. Please file the convertible promissory note with Concord Veterinary Supply, Inc. as an exhibit, or tell us why you believe it is not required to be filed. Response:We have included the Promissory Note with Concord Veterinary Supply, Inc. as exhibit 10.6. Exhibit 23.1 Consent of Independent Registered Public Accounting Firm 3. Please revise to obtain a consent of the independent registered public accountant which consents to the inclusion of their audit report dated September 17, 2015 (except for the effects on the financial statements of the restatement for the reseller agreement and promissory note described in Note 7, as to which the date is December 1, 2015) in the registration statement on Form S-1, as amended. Securities and Exchange Commission Division of Corporation Finance Vet Online Supply, Inc. File No. 333-207001 15 December 2015 Page 2 Response: The language of the consent by the independent registered public accountant has been revised to include consent to inclusion of its audit report. Thank you for your kind assistance regarding this matter.Should you have any questions, or need further information, please do not hesitate to contact me at any of the numbers listed above, or Mr. Edward Aruda ­­at (442) 222-4425. With best regards, /s/Sharon D.Mitchell Sharon D. Mitchell cc:Mr. Edward Aruda, President Vet Online Supply, Inc.
